DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door lock device having a clutch engagement assembly thereof for the door lock device comprising: a mounting module formed in a disc shape with a peripherally-located cutaway portion, and mounted on an installation hole; a motor unit having a complimentary shape to the cutaway portion, and coupled to the mounting module to provide a driving force; a driving plate rotating in the mounting module by a driving force of the motor unit; a first shaft having at an end thereof an insertion end portion in which a channel is formed; and a second shaft having a hollow engagement end portion into which the insertion end portion of the first shaft is inserted; a driving member which provides a driving force; and a pin member that is installed in a state of being elastically supported in the hollow engagement end portion of the second shaft and is movable by the driving member so as to be inserted to extend over at least both of a part of the first shaft and a part of the second shaft, thereby enabling a clutch engagement or disengagement between the first shaft and the second shaft, wherein said clutch engagement assembly has a shape corresponding to the installation hole as a whole in a state where the motor unit is coupled to the mounting module.

The closest prior art of record, U.S. Patent Number 6,837,081 to Ruano Aramburu, discloses a door lock device having a clutch engagement assembly thereof for the door lock device comprising: amounting module (3) mounted on an installation hole; a motor unit (6b) coupled to the mounting module to provide a driving force; a driving plate (6a) rotating in the mounting module by a driving force of the motor unit; a first shaft (2) and a second shaft (1) penetrating the center of the mounting module and connected to each other on the same axis and interlocking with a handle shaft; and a pin member (4 and 5) elastically supported (via 7) in at least one of the first shaft and the second shaft and connected to the first shaft and the second shaft by moving up and down by the rotation of the driving plate,
However, Ruano Aramburu does not disclose the mounting module formed in a disc shape with a peripherally-located cutaway portion; mounted on an installation hole; and the motor unit having a complimentary shape to the cutaway portion; and a clutch engagement assembly having a shape corresponding to the installation hole as a whole in a state where the motor unit is coupled to the mounting module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
July 29, 2021